DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed 3 September 2020 and the Information Disclosure Statements filed on 3 Sept. 2020 and 10 May 2021.
This office action is made Non Final.
Claims 1-16 are pending. Claims 1, 15-16 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) of JP2020-046619 filed 3/17/2020. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020 and 5/10/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The term "computer readable medium" is not found to have proper antecedent basis in the specification, in particular, the Detailed Description portion; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S102” has been used to designate both “object data acquirer acquires object data… and properties” and “estimator estimates…” (FIG 5, p16); “S103” has been used to designate both “estimator estimates…” and “determination device performs determination” (FIG 5, p16); “S105” has been used to designate both “determination device performs determination…” and “selector selects…”(FIG 5, p16) “S106” has been used to designate both  “selector selects…” and “Number of object candidates” (FIG 5, p17); “S107” has been used to designate both “Number of object candidates” and “display image generator generates…”(FIG 5, p17); “S108” has been used to designate both “display image generator generates…” and “GUI displays display images…”(FIG 5, p17); “S109” has been used to designate both “GUI displays display images…”and “relationship information generator generates” (FIG 5, p17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S110" (FIG 5) and "S111" (page 18) have both been used to designate “determination is performed for all the estimation results.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIG 4 contains one or more color and/or greyscale/grayscale elements. The use of greyscale is not considered to be "black and white"; therefore; figures containing greyscale elements are viewed as color drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination device configured to determine, selector configured to select, relationship information generation configured to generate in claim 1; estimator configured to estimate in claim 3; first output device configured to output in claim 4; system data generator configured to generate in claim 9; estimator configured to estimate and detect in claim 10; a second output device configured to output, an input device configured to receive in claim 12; a first display image generator configured to generate and detect in claim 13; and second display image generator configured to generate in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16 are rejected under 35 U.S.C. 102(1)as being anticipated by Juneja et al (US 20170169103, 2017)(Disclosed in IDS filed on 5/10/2021)
As per independent claim 1, Juneja et al discloses an apparatus (0050) comprising:
a determination device configured to determine whether a first object and a first property that are mentioned in a first electronic document and that are estimated to be in an association relationship are in accordance with a definition of the association relationship between an object and a property; (0023, 0040-0041, 0045: attribute (property) and values (objects) are extracted from collection of documents. Determines if a object/value is a candidate for an attribute based on a determined score.)
a selector configured to select, in a case where the first object and the first property are determined to be not in accordance with the definition, instead of the first object, a second object that is in the association relationship with the first property; (FIG 5, 0045: User can select a different value (object) for the property)
and a relationship information generator configured to generate relationship information indicating that the first electronic document is related to the second object. (0041, 0042, 0046: relationship information is saved)

As per dependent claim 2, Juneja et al discloses the relationship information generator generates the relationship information indicating that the first electronic document is related to the second object and the first property. (0041, 0046: Information is generated)
As per dependent claim 3, Juneja et al discloses an estimator configured to estimate the association relationship between an object and a property mentioned in the first electronic document, based on a description in the first electronic document. (0032, 0038, 0041; FIG2, FIG6: Finds information on an object and property based on the type of document (oil well document) and the text of the document)

As per dependent claim 4, Juneja et al discloses a first output device configured to output information about the first electronic document as an electronic document related to the second object, based on the relationship information, in a case where the first electronic document does not include a mention of the second object. (0045-0046; FIG 5: In case the second object is not in the document, the user can select or enter a new object to be the second object)

As per dependent claim 5, Juneja et al discloses wherein the relationship information generator generates a code including an identifier of the second object and an identifier of the first electronic document, and the first output device outputs the code as the information about the first electronic document. (Language is silent how the code is generated, positioned, and displayed altogether. FIG 5 discloses an identifier for a document (filename) and identifier for the second object (number in string format) wherein the identifiers are displayed)

As per dependent claim 6, Juneja et al discloses the relationship information generator includes a page number of the first electronic document in the code, based on a position of the first property in the first electronic document.(FIG 2, 6;0042-43, 0045: page number of the document is displayed)

As per dependent claim 7, Juneja et al discloses wherein the relationship information generator generates a code further including an identifier of the first property. (0041: entity name extracted. Form of generating)

As per dependent claim 10, Juneja et al discloses wherein the estimator detects the first object and a property that is a detection target from the first electronic document, and estimates a property that is related to the first object by estimating a relationship between the first object and the property that is detected, based on text of the first electronic document. (FIG 2, 3: 0034-0039: determines property and object by analyzing text and distance between text which results in determining if property and object are related)

As per dependent claim 11, Juneja et al discloses the selector preferentially includes, in candidates for the second object, an object belonging to a same category as an object that is assumed to be in the association relationship with the first property according to the relationship information generated in past, and detects the second object from the candidates. (0039-0041, 0046-0048: Objects (values) selected are from the same type of documents (form of categories). These objects are associated with the designated attribute from the documents. For example, the objects selected as candidates are from oil well documents. The candidates are selected, associated from a machine learning algorithm that was previously taught to find objects (values). When a new set of documents of similar type (i.e. more oil well documents) are inputted, the trained machine learning algorithm scans the documents for objects (values) that are potential candidates. The candidate with the highest score is preselected as the second object and presented to the user for approval.)

	As per dependent claim 12, Juneja et al discloses a second output device configured to output a plurality of candidates discovered, when the plurality of candidates that are possibly the second object are discovered by estimation of the second object; (FIG 5; 0045: list displayed) and an input device configured to receive a selection from the plurality of candidates, (0045-0046:user selects) wherein the relationship information generator generates the relationship information indicating that the first electronic document is related to a candidate that is selected and the first property. (0041, 0045-0046; FIG 5, 6: objects are found in documents inputted. Indicates information about the document the objects were found)

	As per dependent claim 13, Juneja et al discloses first display image generator configured to generate a first display image including text of the first electronic document, (FIG 2, 5, 6: text displayed) wherein the first display image generator detects, from the text of the first electronic document, text associated with at least one of the first object and the first property,  (FIG 2, 3; 0034-0039: discloses property and object by analyzing text and distance between text)  and performs processing to emphasize the text that is detected, in the first display image, and the second output device displays the first display image. (FIG 5, 6: text is highlighted)

	As per dependent claim 14, Juneja et al discloses a second display image generator configured to generate a second display image based on a drawing presenting a display object corresponding to each of the plurality of candidates, (FIG 5, 6: displayed image(s) (form of a drawing) indicating objects viewed as candidates) data indicating an identifier of the display object presented in the drawing, (FIG 5, 6: data (text) is shown and also highlighted representing an identifier) and an identifier of the candidate that is selected, the second display image being processed such that a display object, in the drawing, corresponding to the candidate that is selected is emphasized, wherein the second output device displays the second display image. (FIG 5, 6, 0024,0047-0048: candidates are highlighted when displayed)

	As per independent claim 15-16, Claims 15 and 16 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Juneja et al discloses a medium (0050: Discloses computers. Computer have hard drives and memory that are forms of mediums)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Juneja et al in further view of Chen et al (US 10496691, 2019)
As per dependent claim 8, Juneja et al discloses determining objects and properties associated with each based on a determined distance between an object and a property (FIG 2, 3: 0034-0039: determines property and object by analyzing text and distance between text to determine an object and property) and detects the second object (0040, 0041, 0045) However, the cited art fails to specifically disclose an object that is within a predetermined distance from the first object in system data indicating a relationship between the first object and other objects. However, Chen et al discloses determine the distance between objects to determine the similarity or related the objects are. The smaller the distance, the more related objects are. Thus, Chen discloses using predetermined distances between objects to determine the similarity between objects (the relationship). (Col 4, ll. 31-35; Col 8, ll. 58-59; Col 15, ll. 45-49)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art with the cited features of Chen et al since it would have provided the benefit of a flexible, optimization-based framework running multiple ontology-based clustering algorithms to provide an optimal output.
As per dependent claim 9, Juneja et al discloses a system data generator configured to generate the system data based on a code attached to the first object. (0041, 0045, 46: object and data of object are extracted and stored. Form of generating)

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177